  12-01703-NPO Dkt 2687 Filed 02/12/20 Entered 02/12/20 10:51:11 Page 1 of 3



__________________________________________________________________
                                              SO ORDERED,



                                             Judge Neil P. Olack
                                             United States Bankruptcy Judge
                                             Date Signed: February 12, 2020

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:        COMMUNITY HOMES FINANCIAL
              SERVICES, INC.                                            CASE NO. 12-01703-NPO

______________________________________________________________________________

WILMINGTON TRUST NATIONAL ASSOCIATION,
AS SUCCESSOR TRUSTEE TO CITIBANK, N.A., AS
TRUSTEE FOR BNC MORTGAGE LOAN TRUST
SERIES 2007-3, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-3                                                           PLAINTIFF

V.

COMMUNITY HOMES FINANCIAL
SERVICES, INC., Debtor                                                            RESPONDENT

          AGREED ORDER RESOLVING WILMINGTON TRUST NATIONAL
         ASSOCIATION’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                   AND TO ABANDON PROPERTY (Dkt #2672)

       THIS CAUSE came to be heard on the Motion For Relief From the Automatic Stay and to

Abandon Property (Dkt #2672) (the “Motion”) filed by Wilmington Trust National Association,

as Successor Trustee to Citibank, N.A., as Trustee for BNC Mortgage Loan Trust Series 2007-3,

Mortgage Pass-Through Certificates, Series 2007-3 (“Wilmington”), and the Response and

Objection (Dkt #2677) (the “Response”) filed by Kristina M. Johnson, Chapter 11 Trustee (the

“Trustee”) of the Estate of Community Homes Financial Services, Inc. and the Court having been

                                           Page 1 of 3
  12-01703-NPO Dkt 2687 Filed 02/12/20 Entered 02/12/20 10:51:11 Page 2 of 3




advised that the parties have reached an agreement with respect to the Motion and Response and

that they desire to memorialize their agreement in this Agreed Order, and being otherwise advised

in the premises, the Court is of the opinion that the agreement of the parties is fair, equitable, and

appropriate and should be set forth herein. The Court does hereby find, order, and adjudicate as

follows:

       1.      This Court has jurisdiction of the matter pursuant to 28 U.S.C. § 1334(a) and 11

U.S.C. §§362, 363 and 552(b).

       2.      Community Homes Financial Services, Inc. (the “Debtor”) filed its petition under

Chapter 11 of the Bankruptcy Code on May 23, 2012 (the “Bankruptcy Case”). Kristina M.

Johnson was subsequently appointed as Trustee.

       3.      Upon information and belief, according to a title report provided by counsel for

Wilmington to counsel for the Trustee, the Debtor is a junior lienholder regarding certain real

property identified in the Motion and more commonly described as 7 Vigilance Court,

Bolingbrook, IL 60440 (the “Property”).

       The real property is more particularly described as follows, and is situated in Will County,

       Illinois:

       LOT 18, IN WINSTON WOODS UNIT TWO BEING A SUBDIVISION OF PARTS OF
       THE NORTHWEST QUARTER OF SECTION 1 AND THE EAST HALF OF SECTION
       2, ALL IN TOWNSHIP 37 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL
       MERIDIAN, IN WILL COUNTY, ILLINOIS, ACCORDING TO THE PLAT THEREOF
       RECORDED IN THE RECORDER'S OFFICE OF WILL COUNTY, ILLINOIS ON
       SEPTEMBER 22, 1970 AS DOCUMENT NUMBER R70-17089, IN WILL COUNTY,
       ILLINOIS.

       4.      The indebtedness owed to Wilmington is evidenced by a Note and Mortgage

identified in the Motion and attached thereto. Wilmington asserts that the indebtedness owed to

Wilmington is approximately $560,030.43.



                                             Page 2 of 3
  12-01703-NPO Dkt 2687 Filed 02/12/20 Entered 02/12/20 10:51:11 Page 3 of 3




       5.      Wilmington asserts that the value of the Property is approximately $176,500.00

based on a 2016 BPO Property Report.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Automatic Stay is lifted as

it pertains to Wilmington and the Property for all purposes regarding Wilmington, its successors,

agents and assigns.

       IT IS FURTHER ORDERED AND ADJUDGED, that Wilmington and/or its successors,

agents, representatives or holder of the Note and Mortgage shall be permitted to proceed with

foreclosure proceedings pursuant to applicable law, and, thereafter, commence any action

necessary to obtain complete possession thereof.

       IT IS FURTHER ORDERED AND ADJUDGED, that any and all notices regarding the

foreclosure on the Property, including, but not limited to, the results of the foreclosure, an

accounting of the application of the proceeds thereof, and any other information regarding this

matter that the Trustee requests, shall be provided to the Trustee by Wilmington and/or its

successors, agents, representatives or holder of the Note and Mortgage.

       IT IS FURTHER ORDERED AND ADJUDGED that all monies recovered in excess of

the amount owed to Wilmington shall be deposited with the Trustee to be applied in accordance

with the priority of the Debtor’s lien on the Property.

                                      ##END OF ORDER##

 Agreed, Approved, and Prepared by:                  Agreed and Approved:

 /s/John D. Moore                                    /s/Bradley P. Jones
 John D. Moore, MSB# 10610                           Bradley P. Jones, MSB#9731
 Attorney for the Trustee                            Attorney for Wilmington Trust National Assoc.




                                            Page 3 of 3
